Exhibit 10.1

 

Form of Underwriter’s Warrant

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES
UNDER THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.

 

THIS WARRANT IS SUBJECT TO RESTRICTIONS ON TRANSFER AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED, OR BE THE SUBJECT OF ANY
HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL TRANSACTION THAT WOULD RESULT IN
THE EFFECTIVE ECONOMIC DISPOSITION OF THIS WARRANT OR THE SHARES ACQUIRABLE UPON
EXERCISE HEREOF, OTHER THAN IN COMPLIANCE WITH RULE 5110(G) OF THE FINANCIAL
INDUSTRY REGULATORY AUTHORITY, INC. AND SECTION 7 HEREOF.

 

WARRANT

 

To Subscribe for and Purchase
Shares of Common Stock of

 

LIQTECH INTERNATIONAL, INC.

 

Date: [_________], 2014

 

THIS CERTIFIES THAT, for value received, ____________, or its registered
assigns, (herein referred to as the “Purchaser” or “holder”), is entitled to
subscribe for and purchase from LiqTech International, Inc., a Nevada
corporation (herein called the “Company”), ____________ shares of common stock,
par value $0.001 per share, of the Company (the “Shares”) (subject to adjustment
as noted below) at the exercise price of $1.65 per Share (the “Warrant Purchase
Price”) (subject to adjustment as noted below). This Warrant may only be
exercised during the Exercise Period specified herein. This Warrant has been
issued pursuant to the Purchase Agreement, dated July 22, 2014, between the
Company and Craig-Hallum Capital Group LLC, in connection with a public offering
(the “Offering”) of 6,956,522 shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”).

 

This Warrant is subject to the following provisions, terms and conditions:

 

1.          The Warrant exercise period (the “Exercise Period”) for this Warrant
shall begin on the date of this Warrant and shall end on the fifth anniversary
of the effective date of the offering. As used herein, the “effective date of
the offering” means July 22, 2014.

 

2.          The rights represented by this Warrant may be exercised, in whole or
in part, by the holder hereof as follows:

 

(a)          The holder hereof shall deliver to the Company written notice of
exercise of this Warrant and in connection therewith shall surrender this
Warrant (properly endorsed if required) at the principal office of the Company
and pay the Warrant Purchase Price for such Shares as provided for herein.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)          The holder hereof shall pay the Warrant Purchase Price (i) in
immediately available funds or (ii) by “cashless exercise”, in which event the
Company shall issue to the holder hereof a number of Shares determined as
follows:

 

X = Y * [(A-B)/A]

 

where:

 

X = the number of Shares to be issued to the holder.

 

Y = the total number of Shares with respect to which this Warrant is being
exercised.

 

A = the fair market value of one Share at the time the net issue election is
made.

 

B = the Warrant Purchase Price then in effect for the Shares at the net issue
election is made.

 

For purposes of this Warrant, the fair market value of one Share as of a
particular date shall be determined as follows: (i) if the Common Stock is
traded on a U.S. national securities exchange, the value shall be deemed to be
the average of the closing prices of the Common Stock on such exchange over the
10-Trading Day period ending on the Trading Day prior to the net exercise
election; (ii) if clause (i) is not applicable, the value shall be deemed to be
the average of the closing bid or sale prices (whichever is applicable) of the
Common Stock on the principal securities exchange or securities market on which
the Common Stock trades over the 10-Trading Day period ending on the Trading Day
prior to the net exercise election; and (iii) if none of the foregoing is
applicable, the value shall be the fair market value of one share of Common
Stock mutually agreed upon by the holder and the Company; provided, that if the
Company and the holder are unable to agree upon the fair market value of a
Share, then the board of directors of the Company shall use its good faith
judgment to determine the fair market value, and such determination shall be
binding upon all parties absent demonstrable error.

 

For purposes of this Warrant, “Trading Day” means any day on which the Common
Stock is traded on a U.S. stock exchange or, if inapplicable, the principal
securities exchange or securities market on which the Common Stock is then
traded.

  

 
2

--------------------------------------------------------------------------------

 

 

(c)          Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the date this warrant is exercise
in accordance with its terms) issue or cause to be issued and cause to be
delivered to or upon the written order of the holder and in such name or names
as the holder may designate (provided that, if the holder directs the Company to
deliver a certificate for the Shares in a name other than that of the holder or
an affiliate (as defined in Rule 405 under the Securities Act of 1933, as
amended (the “Securities Act”)) of the holder, it shall deliver to the Company
on the date of exercise an opinion of counsel reasonably satisfactory to the
Company to the effect that the issuance of such Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), a
certificate for the Shares issuable upon such exercise or credit for such Shares
through the facilities of The Depository Trust Company (“DTC”) to the account
designated by the holder (with any restrictive legends required by applicable
securities laws). The form of delivery of the Shares acquired upon exercise will
be at the election of the holder, subject to the other terms of this Warrant.
The holder, or any person permissibly so designated by the holder to receive the
Shares acquired upon exercise hereof, shall be deemed to have become the holder
of record of such Shares as of the date notice of exercise of payment of the
applicable Warrant Purchase Price is made in accordance with the terms hereof.

 

(d)          If by the fifth Trading Day after the date this Warrant is
exercised in accordance with this Section 2 the Company fails to deliver the
required number of Shares in the manner required pursuant to Section 2(c), then,
in addition to any other remedy the holder may have at law or in equity
(including a decree of specific performance or injunctive relief), the holder
hereof will have the right to rescind such exercise.

 

(e)          In the event that this Warrant has not been exercised prior to the
end of the Exercise Period and the fair market value of one Share as determined
in accordance with the provisions hereof exceeds the Warrant Purchase Price on
the last day of the Exercise Period, on such date this Warrant will be
automatically exercised pursuant to the cashless exercise provisions set forth
in Section 2(b); provided, that the holder hereof, upon the request of the
Company, must surrender to the Company of this Warrant within 30 days of a
request for delivery of thereof by the Company. If the Investor does not
surrender this Warrant within such time period, this Warrant will be deemed to
not have been exercised under this Section 2(e) and will terminate and no longer
be exercisable.

 

3.          The Company represents and warrants that this Warrant has been duly
authorized by all necessary corporate action, has been duly executed and
delivered and is a legal and binding obligation of the Company, enforceable
against the Company in accordance with the terms of this Warrant, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity. The Company covenants and agrees that all Shares which may
be issued upon the exercise of the rights represented by this Warrant according
to the terms hereof have been duly authorized and will, upon issuance and
payment therefor, be validly issued and fully paid. The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized,
and reserved for the purpose of issue upon exercise of the subscription rights
evidenced by this Warrant, a sufficient number of its shares of Common Stock to
provide for the exercise of the rights represented by this Warrant, free from
preemptive rights or other actual contingent purchase rights other than those
held by a holder of this Warrant (as a result of holding this Warrant).

  

 
3

--------------------------------------------------------------------------------

 

 

4.          The Company will pay any documentary stamp taxes attributable to the
issuance of Shares upon the exercise of this Warrant; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the registration of any certificates for Warrants,
or Shares issued upon exercise of this Warrant, in a name other than that of the
Purchaser. The Purchaser shall be responsible for all other tax liability that
may arise as a result of holding or transferring this Warrant or receiving
Shares upon exercise hereof.

 

5.          The above provisions are, however, subject to the following:

 

(a)          The Warrant Purchase Price shall, from and after the date of
issuance of this Warrant, be subject to adjustment from time to time as
hereinafter provided. Upon each adjustment of the Warrant Purchase Price, the
holder of this Warrant shall thereafter be entitled to purchase, at the Warrant
Purchase Price resulting from such adjustment, the number of Shares obtained by
multiplying the Warrant Purchase Price in effect immediately prior to such
adjustment by the number of Shares purchasable pursuant hereto immediately prior
to such adjustment and dividing the product thereof by the warrant purchase
price resulting from such adjustment.

 

(b)          In case the Company shall at any time subdivide its outstanding
shares of Common Stock into a greater number of shares, the Warrant Purchase
Price in effect immediately prior to such subdivision shall be proportionately
reduced, and conversely, in case the outstanding shares of Common Stock shall be
combined into a smaller number of shares, the Warrant Purchase Price in effect
immediately prior to such combination shall be proportionately increased.

 

(c)          If any capital reorganization or reclassification of the capital
stock of the Company, shall be effected in such a way that holders of Common
Stock shall be entitled to receive stock or securities with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification or consolidation, lawful and adequate provision shall be made
whereby the holder hereof shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in this
Warrant and in lieu of the Shares immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby, such shares of
stock or securities as may be issued or payable with respect to or in exchange
for a number of Shares equal to the number of Shares immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby
had such reorganization, reclassification or consolidation not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of the holder of this Warrant to the end that the provisions
hereof (including without limitation provisions for adjustments of the warrant
purchase price and of the number of shares purchasable upon the exercise of this
Warrant) shall thereafter be applicable, as nearly as may be, in relation to any
shares of stock or securities thereafter deliverable upon the exercise hereof.

 

(d)          Upon any adjustment of the Warrant Purchase Price or any adjustment
of any material terms hereof, then and in each such case an officer of the
Company shall, as soon as practicable after the occurrence of any event that
requires an adjustment or readjustment, give signed written notice thereof, by
first–class mail, postage prepaid, addressed to the registered holder of this
Warrant at the address of such holder as shown on the books of the Company,
which notice shall state the Warrant Purchase Price resulting from such
adjustment, any material change in the terms of the Warrant, and the increase or
decrease, if any, in the number of Shares purchasable at such price upon the
exercise of this Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

  

 
4

--------------------------------------------------------------------------------

 

 

(e)          In case any time:

 

(i)          there shall be any capital reorganization, or reclassification of
the capital stock of the Company; or

 

(ii)          there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of said cases, the Company shall give written notice,
by first–class mail, postage prepaid, addressed to the registered holder of this
Warrant at the address of such holder as shown on the books of the Company, of
the date on which (A) the books of the Company shall close or a record shall be
taken for such distribution or subscription rights, or (B) such reorganization,
reclassification or consolidation, dissolution, liquidation or winding up, or
conversion or redemption shall take place, as the case may be. Such notice shall
also specify the date as of which the holders of capital stock of record shall
participate in such distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, dissolution, liquidation
or winding up, or conversion or redemption, as the case may be. Such written
notice shall be given at least 20 days prior to the action in question and not
less than 20 days prior to the record date or the date on which the Company’s
transfer books are closed in respect thereto.

 

(f)          If any event occurs as to which in the opinion of the Board of
Directors of the Company the other provisions of this Section 5 are not strictly
applicable or if strictly applicable would not fairly protect the purchase
rights of the holder of this Warrant or of the Common Stock in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, so as to protect such
purchase rights as aforesaid.

 

6.          This Warrant shall not entitle the holder hereof to any voting
rights or other rights as a shareholder of the Company.

  

 
5

--------------------------------------------------------------------------------

 

 

7.          This Warrant is exchangeable, upon the surrender hereof by the
holder hereof at the principal office of the Company, for new Warrants of like
tenor representing in the aggregate the right to subscribe for and purchase the
number of shares which may be subscribed for and purchased hereunder, each of
such new Warrants to represent the right to subscribe for and purchase such
number of shares as shall be designated by said holder hereof at the time of
such surrender. Subject to compliance with applicable securities laws and the
other terms of this Warrant, this Warrant may be assigned or transferred by the
holder and this Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective transferees, successors and assigns.
Notwithstanding the foregoing, pursuant to Rule 5110(g) of the Financial
Industry Regulatory Authority, Inc., this Warrant shall not be sold during the
Offering, or sold, transferred, assigned, pledged, or hypothecated, or be the
subject of any hedging, short sale, derivative, put, or call transaction that
would result in the effective economic disposition of this Warrant or the Shares
acquirable upon exercise hereof, by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales of the
Offering, except as provided in paragraph (g)(2) of Rule 5110(g) of the
Financial Industry Regulatory Authority, Inc.

 

8.          The Company will not be required upon the exercise of this Warrant
to issue fractions of Shares, but may, at its option, either (a) purchase such
fraction for an amount in cash equal to the current value of such fraction
computed on the basis of the closing market price of the Common Stock as quoted
on the principal exchange or trading facility on which the Common Stock is
traded on the Trading Day immediately preceding the day upon which this Warrant
was surrendered for exercise in accordance with Section 2 hereof, or (b) issue
the required Share. By accepting this Warrant, the holder hereof expressly
waives any right to receive any fractional share upon exercise of a Warrant,
except as expressly provided in this Section 8.

 

9.          If this Warrant is exercised for less than all of the then-current
number of Shares purchasable hereunder, then the Company shall, concurrently
with the issue of the Shares of stock purchased by the holder hereof upon such
exercise in accordance with Section 2, issue a new warrant exercisable for the
remaining number of Shares purchasable under this Warrant.

 

10.          Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant and security
reasonably satisfactory to it, the Company shall execute and deliver a new
warrant of like tenor as the Warrant so lost, stolen, destroyed or mutilated.

 

11.          All questions concerning this Warrant will be governed and
interpreted and enforced in accordance with the internal law, not the law of
conflicts, of the State of New York.

 

[Signature Page Follows]

  

 
6

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, LiqTech International, Inc. has caused this Warrant to be
signed by its duly authorized officer and this Warrant to be dated as of the
date set forth above.

 

 

LIQTECH INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By 

 

 

 

 

Its 

 

 

 

 

Acknowledged and agreed:

 

CRAIG-HALLUM CAPITAL GROUP LLC

 

By 

 

 

Name 

 

 

Its 

 

 

  

 
7

--------------------------------------------------------------------------------

 

 

SUBSCRIPTION FORM

 

To be Executed by the Holder of this Warrant if such Holder
Desires to Exercise this Warrant in Whole or in Part

 

To:     LiqTech International, Inc. (the “Company”)

 

The undersigned ___________________________________

 

 

Please insert Social Security or other
identifying number of Subscriber:

 

_______________________________

 

hereby irrevocably elects to exercise the right of purchase represented by this
Warrant for, and to purchase thereunder, ___________ shares of Common Stock (the
“Shares”) provided for therein.

 

Payment of the Warrant Purchase Price for the Shares shall take the form of
[Check the applicable box below]:

 

 

☐

Immediately available U.S. funds; or

 

 

☐

the cancellation of such number of Shares as is necessary to satisfy the Warrant
Purchase Price with respect to the exercise of the number of Shares set forth
above in accordance with the formula set forth in Section 2(b) of the Warrant.

 

The undersigned requests that such Shares be registered in the name of the
undersigned or in such other name specified below:

 

Name:



 

The Shares shall be delivered as follows:

 

 

 

 

 

and, if such number of Shares does not constitute all shares purchasable under
the Warrant, that a new Warrant for the balance remaining of such shares be
registered in the name of, and delivered to, the undersigned at the address
stated above.

 

Unless the undersigned has selected the “net exercise” option provided for in
Section 2(b) of the Warrant, the undersigned hereby represents and warrants that
the undersigned is acquiring the Shares for its own account for investment
purposes only, and not for resale or with a view to distribution of such shares
or any part thereof.

 

Dated: 

 

 

 

Name of Holder: 

 

 

 

Signature: 

 

 

 

Title: 

 

 

 

 

8